Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Zuteck (US 20100296940) which teaches a blade for a wind turbine comprising a first blade portion and a second blade portion in unbonded contact at said trailing edge for supporting relative movement between said first blade portion and said second blade portion all along said span of said blade body at said trailing edge when said blade body twists wherein oscillating torsional loads generated when said blade body undergoes cyclic twisting are directed through said leading edge. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, a first blade portion and a second blade portion in non-integrated contact all along the span of the blade body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745